Title: From James Madison to Peter Minor, 21 October 1822
From: Madison, James
To: Minor, Peter


                
                    
                        Dr Sir
                        Ocr. 21. 1822
                    
                    I was prevented by a prolonged absence, from recg. yours of the 9th. inclosing the late Resolns. of the Socy. untill the 16th. and I have since barely found time for the hasty sketch of the required address which I now inclose. I wish it may have seized the precise views of the Society, which not being present I may not fully have comprehended. Should any corrections or additions occur to you, do not scruple to make them, without the delay of further communication with me. I hope the box of seeds from Paris left at Monticello found its way to you, and that you will be good eno’ to give a proper answer to the worthy correspondent to whom the Society is indebted for such favors.
                
                
                    [Enclosure]
                    
                        Sir
                        Ocr. 1822
                    
                    The enclosed Resolutions of the Agricultural Society of Albemarle explain the wish of the Society to provide for Agriculture, the advantage of a Professorship to be incorporated into the University of Virginia; the

means proposed for making the provision, and the hope entertained of a general Co-operation in the scheme.
                    The present seems to be an important crisis in the Agriculture of Virginia. The portions of her Soil first brought into cultivation have for the most part been exhausted of its natural fertility, without being repaired by a meliorating system of husbandry: and much of what remains in forest, and can be spared from the demands of fuel and other rural wants, will need improvement, on the first introduction of the plough.
                    These truths are now sufficiently impressed on the Public attention; and have led to the establishment of the Agricultural Societies among us, which are so laudably promoting the work of reform.
                    As a further means of advancing the great object, it has occurred to the Albemarle Society, that a distinct Professorship in the University of the State if sanctioned by the proper Authority, might be advantageously appropriated to the instruction of such as might attend, in the theory & practice of rural economy in its several branches.
                    To the due success of agriculture as of other Arts, Theory & practice are both requisite. They always reflect light on each other. If the former without the test of the latter be a vain Science, the latter without the enlightening precepts of the former, is generally enslaved to ancient modes however erroneous or is at best but too tardy & partial in adopting salutary changes. In no instance perhaps is habit more unyielding, or irrational practice more prevalent, than among those who cultivate the earth: And this is the more to be lamented as Agriculture is Still so far below the attainments to which it may fairly aspire.
                    A professorship of agriculture in the University might derive special advantages from the lights thrown out from the Chair of Chemistry in that Institution. This Science is every day penetrating some of the hidden laws of nature, and tracing the useful purposes to which they may be made subservient. Agriculture is a field on which it has already begun to shed its rays, and on which it promises to do much towards unveiling the processes of nature to which the principles of Agriculture are related. The professional Lectures on Chemistry which are to embrace those principles could not fail to be auxiliary to a professorship having lessons on Agriculture for its essential charge.
                    The fund contemplated for the support of such a professorship is to consist of a sum drawn from unexpended subscriptions, from special donations, and from a diffusive contribution not exceeding a dollar from an individual. It is hoped, that for a purpose of such general utility, the number of contributors will more than make up for the smallness of the respective sums: and that with the other resources, means may be gathered not only adequate to the immediate views entertained; but justifying an enlargement of them.
                    
                    Should this prove to be the case, it will be an improvement of the plan of Agricultural instruction to provide and place under the superintendance of the Professor a small farm in the vicinage, to be cultivated partly as a pattern farm illustrating practically a system at once profitable & improving; partly as an experimental farm, not only bringing to the test new modes of culture & management, but introducing new plants & animals deemed worthy of experiment. In obtaining these, aid might be found in the patriotic attention of the public & private naval commanders in their visits to foreign Countries: And it might well happen that occasional successes in rearing new species or varieties, of peculiar value, would yield in seeds & stocks a profit defraying the expences incurred on this head.
                    A farm exhibiting an instructive model, observed as it would be by occasional visitors, and understood as it wd. be in its principles & plans, by students returning to their dispersed homes, would tend not a little to spread sound information on the subject of Agriculture & to cherish that spirit of imitation & emulation which is the source of improvement in every Art & enterprize.
                    You will oblige, Sir, the Society of Albemarle by laying this communication before that over which you preside; and by transmitting its sentiments thereon; which will afford particular pleasure if they should accord with the views of this Society and promise so valuable a co operation in carrying them into effect.
                    By order of the Society.
                
            